Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 9334060) in view of Haden (9956532).
Regarding claim 1, Robertson discloses a system for mixing airflows in an engine exhaust, comprising: a turbine section (132, fig 6) of the engine configured to create a primary exhaust airflow (all turbine engines will create exhaust gas) during operation; an exhaust section (200, fig 6) coupled to the turbine section and configured to pass the primary exhaust airflow; and a mixing section (204, fig 7) in the exhaust section comprising a circular exhaust nozzle, the mixing section configured to receive airflow from an engine accessory component (212, fig 6) via a duct and to mix the accessory component airflow with the primary exhaust airflow.

Haden teaches a circular mixing unit (100, fig 6a) wherein the accessory airflow (airflow through pipes 40, fig 6a) is directed tangentially into primary airflow (in chamber 110, fig 6a) by a duct (pipes 40, fig 6a) being tangentially affixed to the circular mixing unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing section disclosed by Robertson by having the accessory flow directed tangentially to the main airflow via a duct being tangentially affixed to the circular exhaust nozzle based upon the teachings of Haden. Doing so would reduce the pressure drop associated with the mixing of the multiple flows (col 1, lines 55-60), as suggested by Haden.

Regarding claim 10, Robertson discloses a tiltrotor aircraft (100, fig 1a), comprising: a fuselage (144, fig 1a); a wing member (par. 0030); a power train (128, fig 6) coupled to the wing member and comprising a power source (132, fig 6) and a drive shaft (connecting 132 and transmission 134, fig 6) in mechanical communication with the power source, wherein the power source comprises: an engine having a turbine section (132, fig 6) configured to create a primary exhaust airflow during operation; an exhaust section (200, fig 6) coupled to the turbine section and configured to pass the primary exhaust airflow; and a mixing section comprising a circular exhaust nozzle (204, fig 7) in the exhaust section, the mixing section configured to receive airflow from an engine accessory component (212, fig 6) and to mix the accessory component airflow with the primary exhaust airflow; and a rotor system (142, fig 1a) in mechanical communication with the drive shaft, at least part of the rotor system being tiltable between a helicopter mode position (fig 1b) and an airplane mode position (fig 1a).

Haden teaches a circular mixing unit (100, fig 6a) wherein the accessory airflow (airflow through pipes 40, fig 6a) is directed tangentially into primary airflow (in chamber 110, fig 6a) by a duct (pipes 40, fig 6a) being tangentially affixed to the circular mixing unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing section disclosed by Robertson by having the accessory flow directed tangentially to the main airflow via a duct being tangentially affixed to the circular exhaust nozzle based upon the teachings of Haden. Doing so would reduce the pressure drop associated with the mixing of the multiple flows (col 1, lines 55-60), as suggested by Haden.

Regarding claims 2 and 11, Robertson discloses wherein the accessory component airflow enters the mixing section at an angle (fig 6, primary exhaust flows along axis 114 while accessory component airflow enters flowing inward along 208) relative to the primary exhaust airflow to create a swirling effect in the mixing section to mix the primary exhaust airflow and the accessory component airflow.

Regarding claim 4 and 13, Robertson discloses wherein the accessory component is a centrifugal blower (as best understood by the spec, a centrifugal blower is a part that blows air into the mixer at an angle relative to the flow, the blower 212 enters at an angle relative to the flow and thus meets the limitation of the claim).



    PNG
    media_image1.png
    534
    819
    media_image1.png
    Greyscale

Regarding claim 8 and 18, Robertson discloses a shutoff valve (col 7, lines 45-49 the “components may be configured to provide a variable orifice and/or cross sectional area” that can be put in any of the exhaust system components including duct 208 to control the flow rate would be easily identified as a valve, which is defined as “a device for controlling the passage of fluid or air through a pipe or duct”) between the mixing section and the engine accessory component, wherein the shutoff value is configured to prevent hot gas backflow to the engine accessory component (having the valve closed would be able to prevent hot gas backflow to the part upstream of the valve).

.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pantalone III (US-Pub 2014/0215999) in view of Haden.
Regarding claim 1, Pantalone III discloses a system for mixing airflows in an engine exhaust, comprising: a turbine section (E, fig 2) of the engine configured to create a primary exhaust (all turbine engines will create exhaust) airflow during operation; an exhaust section (100, fig 2) coupled to the turbine section and configured to pass the primary exhaust airflow; and a mixing section (128, fig 2) in the exhaust section, the mixing section configured to receive airflow from an engine accessory component (par. 0032, could be any secondary air source listed such as the engine compartment cooling air, ips exhaust, or oil cooler exhaust) and to mix the accessory component airflow with the primary exhaust airflow.
Pantalone III does not disclose wherein the duct is tangentially affixed to the circular exhaust nozzle, the circular exhaust nozzle configured to receive the accessory component airflow through the duct directed tangentially into the primary exhaust airflow.
Haden teaches a circular mixing unit (100, fig 6a) wherein the accessory airflow (airflow through pipes 40, fig 6a) is directed tangentially into primary airflow (in chamber 110, fig 6a) by a duct (pipes 40, fig 6a) being tangentially affixed to the circular mixing unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing section disclosed by Pantalone III by having the accessory flow directed tangentially to the main airflow via a duct tangentially affixed to the circular 

Regarding claim 5, Pantalone III discloses wherein the accessory component is an oil cooler blower (par. 0032, the transmission or hydraulic oil cooler exhaust).

Regarding claim 6, Pantalone III discloses wherein the accessory component is an engine particle separator (EPS) (par. 0032, referred to as an inlet particle separator in Pantalone).


Claims 3, 5, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson as modified by Haden, further in view of Pantalone III.
Regarding claims 3 and 12, Robertson discloses wherein the mixing section (204, fig 7) further receives cooling airflow from a secondary input (210, fig 6), and wherein the mixing section mixes the secondary cooling airflow with the primary exhaust airflow (coming from engine 132, fig 6) and the accessory component airflow (212, fig 6).
Robertson does not disclose wherein the mixing section further receives engine bay ejector airflow that passes along an outside of the engine.
 Pantalone III teaches an exhaust gas cooling mechanism wherein the mixing section receives engine bay ejector (par. 0032, engine compartment cooling air is an equivalent to engine bay ejector air) airflow that passes along an outside of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing section disclosed by Robertson by having the mixer take in cooling air from the engine bay ejector airflow based on the teachings of Pantalone III. Doing so 

Regarding claims 5 and 14,
Robertson does not disclose wherein the accessory component is an oil cooler blower.
Pantalone III teaches an exhaust gas cooling mechanism wherein the accessory component is an oil cooler blower (par. 0032, the transmission or hydraulic oil cooler exhaust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing section disclosed by Robertson by having the mixer take in cooling air from the oil cooler blower based on the teachings of Pantalone III. Doing so would reduce the weight and drag associated with multiple cooling ducts (par. 0032), as suggested by Pantalone III.

Regarding claims 6 and 15,
Robertson does not disclose wherein the accessory component is an engine particle separator (EPS).
Pantalone III teaches wherein the accessory component is an engine particle separator (EPS) (par. 0032, referred to as an inlet particle separator in Pantalone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing section disclosed by Robertson by having the mixer take in cooling air from the engine particle separator based on the teachings of Pantalone III. Doing so would reduce the weight and drag associated with multiple cooling ducts (par. 0032), as suggested by Pantalone III.

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. Applicant argues that the injection pipes according to fig 4b does not teach using the pipes to inject fluid tangentially to the exhaust nozzle due to the presence of plenum 20 rather than flowing directly into pipe 5. Applicants arguments are not persuasive because the mixing system of Haden is not being used to teach the whole mixing system of Haden, instead, it is just being used to teach having the ducts angled tangentially to the flow to impart swirl (col 5, line 48- col 6, line 7). Furthermore, fig 4a and fig 6a are different embodiments of the invention of Haden, and the plenum 20 is not shown or mentioned in fig 6a.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V MEILLER/Examiner, Art Unit 3741                             
/ALAIN CHAU/Primary Examiner, Art Unit 3741